 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarie Phillips, Inc.andLocal 153, InternationalLadies'GarmentWorkers'Union,AFL-CIO.Cases 1-CA-5818 and I-CA-6060September 5, 1969DECISION AND ORDEROn April 17, 1968, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceeding. finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter. exceptions and supporting briefs werefiledbyRespondent and the Union, the GeneralCounsel filed a brief and a supplemental brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision. the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions. and recommendations of theTrial Examiner to the extent not inconsistent withthe follow ing:1.TheTrialExaminerconcludedthatRespondent, in violation of Section 8(a)(5) and (I )of the Act, refused to bargain collectively with themajority Union on and after January 19, 1967.Respondent disputes the Trial Examiner's factualfindingsprincipallywith respect to the Union'smajority status. It argues that although some 42 oftheUnion'sauthorizationcards (less than amajority) were valid, the Union solicited 26 othercards, at least 14 of which would be necessary toestablisha valid majority in the unit hereinafterfound appropriate. with the false statement that amajority had already been obtained. Respondent'sconclusion is that the Union's resort to "bandwagonpsychology" constitutes a "fraudulent deception"and a "subjugation of the statutory rights of theemployees" and should not be tolerated.In rejectingRespondent's contention, the TrialExaminer relied on our decision in the G & ATruck Linecase, 168 NLRB No. 106. In that casewe held, in accord with the opinion expressed inAmalgamatedClothingWorkersofAmerica,AFL-CIO (Sagamore Shirt Co) v. N.L R.B.,365F.2d 898 (C.A.D.C.). that misrepresentations bycard solicitors that a majority had already beenobtained are generally "immaterial in determiningthe validity of authorization cards, even when signedinreliance thereon," and do not "overcome theTheTrialExaminer found that Respondent is a ConnecticutcorporationWe note, however,thatRespondentisaNew Yorkcorporationeffectof . . . [the employees'] overt action insigning."The Sixth Circuit Court of Appealsdisagreed with the seeming premise of our decisionthatmisrepresentationastothenumberofemployees who have already signed must he viewedas falling in the category of "harmless sales talk orpuffing," but nevertheless agreed that the questionedcards in that case were properly counted because theevidence did not substantially support a finding thatthe card signers relied on the false representation astomajority.2We have therefore reexamined ourpositionas to the principles to be applied inssituations of this kind.We continue to believe that a(showing, without more, of a misrepresentation as totthe number of others who have signed is insufficient)to invalidate a clear and unequivocal designation]card signed by an employee. This is so because sucha card must be presumed to express the individualintentof the signer regardless of the wishes ofothers.There is no necessary inconsistency betweenthe fact that the signer had been incorrectly toldthat others had already signed and his own genuinedesireforunion representation.We neverthelessrecognize, as we did in theIT.T.case 165 NLRBNo. 98, that there may be situations in which acertain card would not have been signed but for thesubscriber's reliance upon a misrepresentation that amajority had already signed, and to the extent thatourG & A decision suggests that reliance is awholly irrelevant consideration we no longer adhereto that view. Where the objective facts, as evidencedby events contemporaneous with the signing, clearlydemonstrate that themisrepresentationwas thedecisive factor in causing an employee to sign acard, we shall not count such card in determining aunion'smajority. However, for reasons we elaborateon below. we adhere to the view, supported in thisrespectby court precedent, that where the onlyindicationof reliance is a signer's subsequenttestimony as to his subjective state of mind whensigning the card, such showing is insufficient toinvalidate the card. Such subjective testimony ishardly probative, since it is not subject to thecustomary safeguards of confrontation by otherwitnesses and probing cross-examination. It amountstoanunverifiablesubjectiveassertionabout asubjective state of mind at a time long past. Such anassertion, being untcstable, is highly susceptible todistortions due to hindsight, changing judgmentsconcerning the signer's interest, pressures brought bythe employer or others, and the like, so that presentattitudes inevitably color the signer's assertion abouthis earlier state of mind at the time he signed thecard ' Particularly is this so in situations where, as'G & A Truck Line v. N L RB. 407 F 2d 120'As the Courtof Appeals for the First Circuit remarked inN L R B vSouthbridge SheetMetalWorks,380F 2d 851, 856 (C A I), whenrejectinga contention that analogous misrepresentations invalidated aunion's card majoritythe vacillating testimony of employees in the hearing,held almost ayear after the organizing campaign concluded andunder the scrutinyof company counsel and officials,illustrates the wisdom of requiring178 NLRB No. 53 MARIE PHILLIPS, INC.here,itappearsthatemployeeshavebeenintimidatedbytheiremployer'sunfairlaborpractices."Subjective assertion of reliance on themisrepresentationsinvolved herein cannot overcomethe objective factof signingthe card; for cards to beinvalidated on the basis of such misrepresentations,itisnecessary that the asserted reliance on themisrepresentationsbeestablishedbyobjectiveevidence corroborating or supporting the subjectiveassertion.'Respondent has not attempted to differentiatebetweensubjectiveandobjectivetestimonyofreliance by the 26 disputed card signers. Most ofthem did not try to nullify their authorization cards,and some, who did, did not do so until the reopenedhearing,when they gavesubjectivetestimony only,not susceptible of either contradiction or effectivecross-examination,thattheyreliedonrepresentations that a majority had already signed.'As an example. Respondent's brief asserts thatLucia Sammartino, one of the disputed card signers,testified that she would not have signed but forsolicitorAppel's statement that almost all theemployees had signed. The record shows, however,thatwhen Respondent called Sammartino as awitness at the original hearing in June, she gave nosuch testimony, but testified only that she signedbecause she was nervous, and that the Unionsolicitor showed her a bunch of cards (which sheestimated at as low as 50, or less than a majority)and said they had all been signed, but didnottellher how many others had also signed. It was notuntilRespondent recalledSammartino at thereopened hearing in November that Respondentfinally elicited testimony that she would not havesigned but for the solicitor" representation thatalmost all the employees had signed.fairlystrongevidenceofmisrepresentationandevidenceofcommunication or recantation before cards secured at a much earlierdate are adjudged invalidWithout going so far as to say that amisrepresentation cannot ever vitiate a card when it is not proffered as asole reason for signing,we have no hesitation in saying that here therepresentation that there would be an election does not invalidateTherrien's LardAlso seeJoy Silk MillsvN L R B,185 F 2d 732 (C A D.C ).enfg 85NLRB1263, cert denied 341 U S 814 "anemployee's thoughts (orafterthoughts) as to why he signed a union card, and what he thought thatcard meant,cannot negate the overt action of having signed a card'the Board took a similar position in a related context inLevi Strauss &Co , 172NLRBNo 57 (pp 8 and 9),when it held that it would not probeinto the purelysubjective intent of card signers to invalidate their otherwiseclear designation cards4rheSupreme Court has recently stated,"[w]e also accept theobservation that employees are more likely than not,many months after acard drive and in response to questionsby companycounsel, to givetestimony damaging to the union, particularly where company officialshave previously threatened reprisals for union activity in violation ofSection 8(a)(1) [citation omitted].We therefore reject any rule thatrequires a probe of an employee's subjective motivations as involving anendless ano unreliable inquiry'N L R B v GisselPacking Co.395 U S575'Such objective evidence would.ofcourse, include oral statementsimmediately preceding or concurrent with the signing of the cardOf the 26 disputed signers only about half a dozen-a number clearlyinsufficienttodestroytheUnion'smajority in the I10-employeeappropriate unit (as we find below)testified as to certain objective factswhich might tend to show that their cards would not have been signed in341In all the circumstances, we are satisfied that theaforementioned subjective testimonyisnotreliable'and provides no probative evidence that employeesgiving such testimony did not want the Union whenthey signed their cards, or that they weretrickedinto signing because they thought the Union alreadywas the exclusive representative even without theircards.The facts, in our view, distinguish the instant casefromN.L R.B. v. Rohtstein & Co.,266 F.2d 407(C.A. 1). where the court set aside the Board'sfindingof a union's bare card majority on theground that, according to the court, a signerindicatedat the timehe signed the cardthat he wasdoing so in reliance on the representation that amajority had already been secured. Rather, the factsare like those inN.L.R.B. v. Cactus Petroleum Inc.,355 F.2d 755 (C.A. 5), where the court stated, withrespect to the testimony of five employees that theywould not have signed+ cards except that the uniontold them that a majority of the employees hadalready signed-We agree with the Board's rejection of thistestimony on the basis that the testimony of thesigners as to their subjective state of mind at thetime of signing did not here operate to overcomethe effect of their overt action in signing.In the absence of strong and convincing evidenceof objective facts showing that the card majority inthis case would not have been obtained but for themisrepresentations that amajorityhad alreadysigned up, we accordingly agree with the 'T'rialExaminer that a valid majority existed.2.The Trial Examiner found that three namedemployees, otherwise within the appropriate unit atthe firstinstance but for the misrepresentationthat a majority had alreadysigned For example, Saivatrica Cancelliers testified that she had refused tosign on several previous occasions,but finally signed because cardsolicitorFiamma toldher that allbut a few hadsigned Josephine Contrino testifiedthat she hadrefused to sign on two prior visits,but signedon the thirdvisitbecausetold byeverybodyelse had signedAngelineSpeziale testifiedthat she refuseda requestto sign a card unless the othersdid, and later when Fiamma told her that theothers had signed she feltreassuredand was finallywilling to signAnd Maiv Petriccioneon variousoccasionsrefused Fiamma's request that she sign a card. and finally signedafter he told her that everybodyhad signed,but she wasunable to sleep,and then wrotetheUnion a letter revokingher authorization cardFiamma, however, deniedtellingany prospects that a majority of theemnloyeeshad already signed Although the Trial Examiner found that theemployeestestimonywas controverted and declinedto credit it,we note,in addition,that suchtestimony,even if creditedand regardedas provingreliance, relatesto an insufficientnumber of cards to impair the Union'sLard majorityWe also notethat suchtestimony was uncorroborated and was adducedalter Respondent had engagedin unlawful conduct which had the inherenttendency of causing employees to believe,after having signed the cards,that their interestswould be best served by renouncingtheUnion andreestablishing themselves in Respondent s good graces'The unreliability of subjectivetestimonyof this character is furtherevidencedby the vacillating testimonyof some ofthe witnessesin this caseThus severalemployeestestified at the original hearing that they did notcart whether the solicitor's statementas to majoritystatus was true, andothers testified that theydid not believe such representation of thesolicitorsYet, upon thereopeningof the hearing,a number of theaforementioned employeestestified theywould not have signed had theyknown that the solicitor's statement was false 342DECISIONS OF NATIONALLABOR RELATIONS BOARDthetimeoftherefusaltobargain.shouldnevertheless be excluded solely because they stoppedworking during each year so as not to decrease theirfullsocialsecuritypension benefits.Respondentcontends that these employees should be included.For the reasons set forth in theHoliday Innscase,176 NLRB No. 124, a majority of the Board' findsthatRespondent's contention has merit. In thepresent case the above-mentioned social securitypensioners have been relatively long-time employeesofRespondent, and in fact worked full-time untilbecoming social security pensioners. There is noindication that they do not intend to continueworkingforRespondent in the future, theyapparently share some employee benefits, and theydo not appear to be foreclosed from other benefitsas long as their hours worked entitle them to such.We include them in the unit.Inallother respects we agree with the TrialExaminer's finding as to the employees in theappropriate unit, and further find that the revisedtotal number of employees in the unit was 110.3. In all other respects we adopt the findings andconclusions of the Trial Examiner.Inadopting the finding and conclusion thatRespondent violated Section 8(a)(5) of the Act byrefusing to recognize and bargain with the Union onandafterJanuary20,1967,wenotethatRespondent, by its top officials (President RamettaandVicePresidentPricone),engaged in awidespread, continuous, and flagrant campaign ofantiunion conduct, beginning in early November1966 and not terminating until many months afterrejecting the Union's bargaining demand of January19,1967.Thus, individual employees were calledinto the office, told that Respondent knew someemployees were trying to get the Union in, askedabout signing union cards, advised not to sign.promised and given raises to coerce them not tosign, threatened with loss of wages and plant closingif the Union got in, and asked to find out who hadstarted the Union and to persuade fellow employeesnot to signunioncards. In addition, Respondentdiscriminatorily discharged an employee during theoriginal hearing; and after the close of that hearingbutbeforethereopenedhearingRespondentdiscriminatorily refused the unconditional requestsfor reinstatement of seven other employees.These unfair labor practices were so pervasive andcoercive as to prevent recourse to an election todetermine the question concerning representationraised by the Union's demand for recognition andbargaining.Accordingly, to remedy these unfairlabor practices and to effectuate the employees'freelymade choice for union representation asmanifested by the signed authorization cards of amajority of employees in the unit, our order shall'Chairman McCulloch and Members Fanning and Lagoria MembersBrown and Jenkins dissent, and would affirm the Trial Examiner's findingthat these employees do not have a sulliuent community of interest withthe regular employees to he included in the unitincludeprovisionsrequiringRespondentuponrequest to recognize and bargain with the Union astheexclusiverepresentativeof its employees.N.L.R. B. v. Gissel Packing Company, supra.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,MariePhillips,Inc.,Hartford,Connecticut, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating, threatening, or promising orgranting benefits to, its employees with respect totheir union or other concerted activities.(h)Discouragingmembership in Local 153,InternationalLadies'GarmentWorkers'Union,AFL-CIO, or any other labor organization of itsemployees, by discharging employees, refusing toreinstate unfair labor practice strikers upon theirunconditional application to return to work, or bydiscriminating against its employees in any othermanner in regard to their hire or tenure ofemploymentoranytermorconditionofemployment.(c). Refusing to bargain collectively with Local 153,InternationalLadies'GarmentWorkers'Union,AFL-CIO, as the exclusive representative of allemployees at its Hartford plant, excluding officeclerical employees, guards, professional employees,and supervisors as defined in the Act, concerningrates of pay, wages, hours of employment, and otherterms and conditions of employment.(d)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof the right to self-organiLation. to form labororganvations, to join or assist the above-namedUnion or any other labor organiLation, to bargaincollectively through representatives of their ownchoosing, to engage in other concerted activities forthepurposeofmutualaidorprotectionasguaranteed in Section 7 of the Act, and to refrainfrom any and all such activities, except to the extentthat such right may be affected by an agreementrequiringmembership in a labor organiLation as acondition of employment as authorized in Section8(a)(3)oftheAct,asmodifiedbytheLabor-Management Reporting and Disclosure Actof 1959.2. 'Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OfferConcettaCambria, JosephAiello.Francois Bessette, Virgtlio Coelho, Benny Fiamma.Frank Papa, Thomas Spada, and Louis Grecaimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole in the manner set forth in "TheRemedy" portion of the Trial Examiner's Decisionfor any loss of earnings by reason of Respondent's MARIE PHILLIPS, INC.discrimination against them.(h)Notify any or all of the above employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement, uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(c)Upon request. bargain collectively with theabove-named Union as the exclusive representativeofall the employees in the unit described above,concerningratesofpay,wages,hoursofemployment, and other conditions of employmentand, if an understanding is reached, embody suchunderstanding in a signed agreement.(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying.allpayrollrecords,socialsecuritypayments records. timecards, personnel records andreports, and all other records necessary to analyLetheamounts of backpay due and the rights ofemployment under the terms of this Order.(e) Post at its Hartford. Connecticut, plant copies,inEnglish, Italian, and Spanish, of the attachednoticemarked "Appendix,"' Copies of said notice,on forms provided by the Regional Director forRegion I, shall, after being signed by Respondent'sauthorizedrepresentative,hepostedbyitimmediately upon receipt thereof. and be maintainedby it for 60 consecutive days in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takento insure that such notices are not altered. defaced,or covered by any other material.(f)Notify said Regional Director, in writing,within 10 days from the date of this Decision andOrder, What steps Respondent has taken to complyherewith.'in the event that this Order is enforcedby a decreeof a United StatesCourt of Appeals,there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of AppealsEnlorcing an Order"APPENDIXNOTICE TO ALLEMPi OYEFSPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that.You are free to join or not to join any union of yourchoice.We do not have the right to interfere with yourchoice.WF WILL NOT question. threaten. or give benefits toour employees in connection with their membership inor sympathies for or other activities in behalf of Local153, International Ladies' GarmentWorkers' Union,AFL-CIO, or any other labor organization.WI, WILL. Noi discharge or in any way discriminateagainst any of our employees because of their activitiesin behalf of the above-named Union or any other unionor because of other protected concerted activities.343WE WILL NOI refuse to bargain collectively with theabove-namedUnionastheexclusivebargainingrepresentativeofour employees in the followingappropriate unit.AllemployeesemployedatourHartford,Connecticut,plant.excludingofficeclericalemployees,guards,professionalemployeesandsupervisorsasdel inedintheNationalLaborRelations ActWE Wit L NOT in any other manner interfere with ouremployees in exercising their rights to join or assist, orto refrain from joining or assisting any union, except tothe extent that such right may be affected by anagreementrequiringmembershipinalabororganizationasaconditionofemploymentasauthorized in Section 8(a)(3) of the Act. as modified bythe Labor-Management Reporting and Disclosure Actof 1959.WF WILL. NOT tell our employees that they will notmake as much money it the plant goes Union or thatwe will close the shop before we let the Union in orthat the plant won't be the same if the Union comes inor that the employees will work less hours and beshifted from job to job if the Union comes into ourplant.WF WILL. NOT tell our employees that if a unioncomes in they will only work a 35-hour week or thatthey will end up losing money.WI- WILL NO'i ask any of our employees to talk toother employees and persuade them against the UnionWI, WILL NOT tell any of our employees that if theUnion gets in, the women employees will be out of ajob and that we will subcontract the workWF WILL NOT tell any employee that it the Unioncomes into our plant, we will get more employees andcut down on overtimeWF WILL NOT ask any employee if he has signed acard for the Union or engaged in any other unionactivity.Wr. Wit L NOl tell employees that if the Union comesintheywill lose time if there is no work in theirdepartments.WE IN 11 LNOT tell our employees that we will find outif they engaged in union activityWE WILL NOT tell any employee that we will takecare of him if he does not engage in union activities.WE WiI,i NOT tell any employee that he will be sorryifhe goes UnionW L WiLi. NOT ask an employee to find out fromanother employee why he had signed a union card.WE WILL NOT tell an employee that he has somethingto lose if he signs to get the Union into the plantWi WILL oiler to reinstate and pay backpay to unfairlaborpractice strikers Joseph Aiello, Francois Bessette,Virgilio Coelho, Benny Fiamma. Frank Papa, ThomasSpada. and Louis Greca for thewagesthey lost becausewe did not reinstate them when they unconditionallyasked for their jobs hack.WE WTI I notify any of the above employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed ForcesWI,WILL offer to reinstate and pay backpay toConcetta Cambria for the wages she lost because wedischarged her. 344DECISIONS OF NATIONALLABOR RELATIONS BOARDWe WILL bargain collectively, upon request. with theabove-named Union, as the bargaining representative ofour employeesin theabove described unit, and embodyin a signed agreement any understanding we reachMARIEPHILLIPS, INC.(Emplo)er)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced.or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office.20th Floor,John F Kennedy Federal Building, Cambridge and NewSudbury Streets,Boston,Massachusetts 02203, Telephone617-223-3300.TRIALEXAMINER'S DECISIONSTA ri-MI \ r OF THE CASEE.DON WILSON, Trial Examiner: The charge in Case1-CA-5818 was filed on February 10, 1967, by Local 153,InternationalLadies'GarmentWorkers'Union,AFL-CIO, herein the UnionUpon this charge. theGeneral Counsel of the National Labor Relations Board,herein the Board, issued a complaint and notice of hearingdatedMarch 30, 1967. alleging that Marie Phillips, Inc.,herein Respondent, had violated Section 8(a)(5) and (I) oftheNational Labor Relations Act, herein the Act. At thehearing herein. the complaint was amended on May 11.1967. to allege a violation of Section 8(a)(3) and (1) of theAct by the discharge of an employeePursuant to due notice. a hearing in this matter washeld before me at Hartford, Connecticut, on various datesbetween May 9, 1967 and June 27, 1967, on which latterdate the hearing was closed. Subsequent to the close ofthe hearing, the Board decidedI T T. Semi-Conductors,Inc.,165NLRB No. 98, which occasioned me to reopenthe record for the purpose of receiving evidence on thequestion of whether certain card signers had relied uponallegedmisrepresentations by union solicitors. Also. onOctober 23, 1967, General Counsel, on the basis of acharge tiled by the Union in Case 1-CA-6060 on August25, 1967. moved to reopen the hearing, consolidate casesand amend his complaint so as to allege further violationsof Section 8(a)(I), (3), and (5). On November 2, thismotion was granted over Respondent's oppositionPursuant to due notice the reopened hearing was heldbefore me on November 8 and 9, 1967. at Wethersfield,Connecticut.At the original and reopened hearing, theparties fully participatedBriefs and supplemental briefsand memorandum letters have been received from GeneralCounsel and Respondent and memorandum letters havebeen received from the Union. All have been considered.Upon the entire record' in the case and from myobservation of the witnesses, I make the following.FINDINGS OF FACT1.RESPONDENT'S BUSINFSSAtalltimesmaterialRespondenthasbeen aConnecticut corporation with its principal office and placeThe motion to correct the transcript is grantedof business located in Hartford. Connecticut, where it hasbeen engaged in the manufacture, sale, and distribution ofwomen'sdressesandrelatedproductsAnnuallyRespondent ships dresses valued in excess of $50,000 fromitsHartford plant directly to points outside the State ofConnecticutAt all material times Respondent has beenengaged in commerce within the meaning of the Act.It.THE LABORORGANIZATIONAt all material times the Union has been a labororganization within the meaning of the ActIIITHE LNFAiR LABOR PRACI'iCESA. The Issues(1)Did several representatives of Respondent interferewith, restrain, and coerce employees by a variety ofconduct including interrogation, threats of plant closingand loss of overtime, otters and grants of increasedbenefits if the Union were rejected, threats of loss ofemployment and benefits, (2) Did Respondent dischargean employee because of her union activities, (3) DidRespondent unlawfully refuse to bargain with the Union;and (4) Was there an unfair labor practice strike and arevarious strikers entitled to reinstatement and baekpay?B. BackgroundRespondent's is a family business, the princpalstockholders being Frank Rametta. president, and hisclose relative,Minnie Pricone, vice president. They havebeen engaged in the dress manufacturing business for over35 years Each is 73 years of age As Respondent pointsout in its brief. many of the employees are of "foreignextraction" and quite friendly with management.In September 1966,2 the Union began an organizingcampaign among Respondent's employeesC. The Request ToBargainOn January 19, orally and by letter the Uniondemanded of Rametta that Respondent recognize theUnion as bargaining representative of Respondent'semployees.TheUnion offered to prove it, majority"through an impartial card count." On January 24,Ramctta toldthe unionrepresentative,Cooper, that hedidn't believe the Union represented his employees anddeclined to recognize the Union. On January 25. theUnion again demanded recognitionRecognitionwasagain refused. It is clear from the record that the Unionwas demanding bargaining and Respondent refused tobargainD. Appropriate UnitWhile there are questions as to the inclusion orexclusion of particular employees within the unit, I findbased upon the entire record, that an appropriate unit is:AllemployeesofRespondent employed at itsHartford; plant,excludingofficeclericalemployees,guards, professional employees and supervisors.'Hereinafter the last 6 months of the year refer to 1966 and the Iirst 6months of the year refer to 1967, unless otherwise stated MARIE PHILLIPS. INC.345Theaboveunitamounts to a production andmaintenance unit. The Board has found that in thisindustry such a unit is an appropriate one.'In evidence is a payroll list of all employees for the payperiod ending January 21, and no employees were addedto or taken off this list between January 19 and February7.There are 115 names on the list. It was stipulated thattwo employees. Delgado and Garfi, were incorrectly onthe list, reducing the number of employees to 113. GeneralCounsel would eliminate and Respondent would retain 7other employees whose names are on the list, Mozzicato,Vasques, Vinci. Scolowski, Jackson, Smith and ThelmaWalton. Respondent would eliminate from and GeneralCounselwould retain on the list the cutters, Aiello,Bessette,Coelho, DeMauro, Fiamma, Greca, F amiglietti,Papa and Spada. Respondent would also eliminate fromthe list and General Counsel would retain on the list twoIBM operators, Green and Harris.1.Social security recipientsMozzicato,Vinci,andVasqueshaveeachbeenemployed by Respondent for over 20 years as operators.Each draws a social security pension. They limit theirearnings so as not to decrease their full social securitybenefitsWhen they have earned $1,500 in a year,Respondent so informs them and they stop working forthe balance of the year. In light of the special employmentstatus, they do not have sufficient community of interestwith regular production and maintenance employees towarrant their inclusion in the unit.' I exclude them2.TheresaScolowskiScolowski last worked the week ending December 31.Respondent has been unable to locate her although it hastriedSince December she simply has not shown up forwork. Respondent does not know why I find that as ofJanuary 19 and thereafter, she was not an employee andshe is not included in the unit.3.Beulah SmithSmith last worked the week ending August 20 until shereturned to work about May 20 during the course of thehearing She had left because of pregnancy and she had anunderstanding with Respondent that she would return towork when she was ready Her insurance was canceled byRespondent while she was oft work but such cancellationisautomatic in pregnancy cases until they return to work.The record does not reveal when Smith had her child butitwas probably about a month before November 21 whenher insurance was cancelled. I find she was on pregnancyleave between January 19 and February 7 and should beincluded in the unit.4. Thelma WaltonThelma Walton left Respondent's employ a "couple ofyears" before the hearing. She said she didn't feel well.She received no earnings in 1966. Respondent carried heron the payroll for about a year. She returned to theemploy of Respondent about May 15. I do not considerthat she was on leave of absence or sick leave from'Dove ManufacturingCo.128 NLRB 778'TauntonSupplyCorp ,137NLRB 221, 223,Horn & HardartCompany,147NLRB 654, 659January 19 to February 7 1 find her employment hadceased.She is not included in the unit. There was nocontinuing employer-employee relationship.5.Betty JacksonJackson left because of pregnancy on April 9, 1966. Asof the dates of the hearing, she had not returned to work.Respondent claims it holds a job open for a couple ofyears in case of pregnancy but I find this is too loose anarrangement to constitute a continuing employer-employeerelationship.Jackson'sinsurancewascancelledinDecember. I find she was not an employee as of January19 to February 7 and she should not be included in theunit6The cuttersThere were nine cutters as previously indicated Duringthe period in question the cutters were temporarily in abuilding separate from but adjacent to the buildinghousing the rest of the employees. By October 1967, allemployees including cutters were to he in the one building.The cutters have their own supervisor who does notsupervise other employees. The cutters do not customarilydo any work but cutting. Since the cutters constitute acraft they might constitute a separate unit. But here, nolabor organization seeks to represent them apart Irom theproductionandmaintenanceemployeesWhiletemporarily housed in a separate building they are partand parcel of a single operation. The Union seeks torepresent the cutters as part of the production andmaintenance unit and the cutters and other employees..may also constitute a single bargaining unit.'The cutters are included in the unit.7. TheIBM operatorsThere are two IBM operators They work in theshipping department in an area partially partitioned bytheir IBM machines and filing cabinets The man who fillsan order in the shipping department places an IBMnumber on the rack with the garments and pushes therack oNer to the IBM operators who are located right nextto where they pick the dresses The IBM operator goes tothe rack and pulls the IBM folder which is on the firstgarment of the order. She checks the IBM folder and thencounts the number of dresses in the order to insure thatthe number in the folder is accurate. She then-preparesinvoices with the use of a typewriter and IBM machineShe hangs the invoice back on the order. A shippingdepartment employee picks up the order and doublechecks to see that the girls used the right cards and thatthe order and invoice are correct This employee thenwheels the order over to packing which is part of theshipping department. The IBM folders remain in theshipping department.When the girls count the number ofdresses on the rack and in an order they do so by hand. Inpreparing the invoices most of the work is done by theIBM machine and the balance by typing. Respondent'spayroll records list the IBM operators as being in theshipping department.The IBM operators needed to meet certain minimaleducational requirements and in the event one was awayfromwork other employees were not qualified tosubstitute for her. These girls took no dictation and their'K W.B. ManufacturingCompany,106 NLRB 1305, 1306 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical work was limited to the typing on the invoices andoperation of the IBM machines. There are no otheralleged clerical employees.Ifind these girls had more of a community of interestwith the shipping department employees than did the IBMtypistswho worked in partitioned offices inNewarkElectronicsCo.,Inc.,131NLRB 553, cited byRespondent. I find. contrary to Respondent's contentionthat the IBM operators are office clericals, that they areplant clericals and therefore included in the unit.8.Total number of employees in unitAs of January 19 to February 7, having eliminated 8employees from the list of 115 employees, I find therewere 107 employees in the appropriate unit.E.Majority'General Counsel contends that though the Union madeits last bargaining demand on January 25, such demandwas continuing at least until February 7, when the Unionstruck because of Respondent's refusal to bargain andother unfair labor practices. In the circumstances of thiscase, I find that the Union by its oft repeated demands forrecognition was repeating such demand when it struck onI-ebruary 7.Respondent refused to comply with suchrequest.There had already been refusals to bargainfollowing clear requests to bargain. The strike was anattempt to enforce the requests. As of the time of thestrikeon February 7, a further expressed request tobargain "would have been a vain and useless formality."6GeneralCounsel has introduced into evidence 69authorization cards signed or marked by employees or inone instance, by agent. within the unit. By these signedcards, each signer authorized the Union "to represent mein all matters of' collective bargaining with my employer"(Respondent). Some of these 69 cards were printed inItalian and contained substantially the same authorization.The authorizations are unambiguous. Fifty-four employeesconstituted a majority.1Strictly confidential or secretEach English written card is marked in plain words,"StrictlyConfidential." The Italian written cards have asubstantially equivalent marking in Italian.Respondent contends that no cards obtained by unionsolicitors should be considered because, since the cardswere marked "secret", the solicitors were not competentwitnessesRespondent insists that only the signers werecompetent witnesses. Respondent claims that no signerreleased a solicitor from the "secrecy" agency.Here, assuming an agency relationship. "An agent isprivileged to reveal information confidentially acquired byhim in the course of his agency in the protection of asuperior interest."'Here the effectuation of the purposes of the Actrequires the disclosure of the names of the signators. Theinterestsof the United States require this disclosure.These cards, including their signatures, were relevant tomaterialmatters before an agency of the United States.There is a paramount public policy of allowingunrestricted inquiry. There is here no such relationship asattorney-clientordoctor-patient.Here the cards are'ScobellChemicalCo. v N L R B.267 F 2d 922, 925'Restatementof Agency 2d, Section 395, Comment funambiguous and clear. There was no fraud as to thepurposes of a card.InN,L.R B. v. Consolidated Rendering Company.386F.2d 699 (C.A. 2), the court held. "Three cards werechallenged on the ground that the signers had been toldthat the cards would not be shown to anyone. The Boardargues that this does not detract from the reliability of thecards so as to justify their invalidation.We agreeCompareN.L.R-B- v Southbridge Sheet Metal Works.Inc.,380 F 2d 851, 856 (1st Cir 1967)."The "secret" notations on these cards did not make thewitnesses incompetent as to their testimony identifying thesignatures.2.Allegedmisrepresentations as to majority signingTwenty-six employees' testified that they signed cardsin reliance on alleged misrepresentations that a majorityor most or 95 percent, or such, had already signed cardsfor the Union. Respondent urges that the cards aretherefore invalid.Much of this testimony was denied byunionsolicitors.Some of the representations wereallegedlymade by fellow employees and General Counselcontends that the Union would not be responsible for suchallegedmisrepresentations because the fellow employeeswere not agents of the Union. I do not resolve thecredibility issues nor pass upon any agency theory. Thereisno suggestion that any employees were coerced by theallegedmisrepresentations into signing cards. No threatswere addressed to any card signer. Assuming,arguendo,therewere reliances upon such false statements, "Suchpuffing does not vitiate the cards. . ."The Board inI.T.T Semi-Conductors, Inc.,165 NLRBNo. 98, indicated that a card would be rendered invalidupon proof that it would not have been subscribed but forthe erroneous representation that a majority had signedcards. This decision occasioned me to reopen the record inthiscase to receive further evidence. Since theI.T.Tdecision the Board has decided G & ATruck Line, Inc.,168NLRBNo.106,holdingclearlythatmisrepresentations as tomajority,"are immaterial indetermining the validity of authorization cards, even whensigned in reliance thereon." The Board continued, holding,"Such statements are harmless salestalk or puffing, whichdo not operate to overcome the effect of.[theemployees] overt action in signing."' The Board in thiscase cited appropriate precedents."The wording on the cards was unambiguous. Anemployee's subjective state of mind as revealed monthslater should not negate the clear statement of the card asto bargaining representative choice. The subjective intentdoes not vitiate the act of signing a card."We agree with the Board's rejection of this testimonyon the basis that the testimony of the signers as to theirsubjective state of mind at the time of signing did not'ConcettaRizza,ConcettaManciaglia, Josephine Tanasi, FlizabethHayes, Angeline Spcriale.Marylosi,RuthHill.MarcellmaVasquenz,IdaThomas, Ethel Hall, Atilia DeRcnzo, Lucia Sammaruno, FheresaGentile,HollyfieldHardwick,OrtillaCerejo,Guissepia Italia,Annalnterlandi.MarvPettricione,Giuseppina Tiralongo, Giuseppima Formica.Willie DeLawrence,Ethel Campbell,Mander Henderson,Louise Rossano,Angelo Casais, Salvaticia Cancellieri'Amalgamated ClothingWorkers ofAmerica (SagamoreShirtCo) vN L RB.. 365 F 2d 898, 906-907 (C A.D.C )'°CfN LR BvRohtstein,266 F 2d 407,N L R B v Dan HowardMfgCo.. 390 F 2d 304 (C A7)N LR B. v United Mineral&ChemicalCorporation.391 F 2d 829 (C A 2)"Gary SteelProductsCorp .144 NLRB 1160 MARIE PHILLIPS, INC.here operate to overcome the effect of their overt actionin signing.12Ifind testimony as to signing cards in reliance onstatements that a majority or more of employees hadsigned cards is speculative and subjective at best andclearly irrelevant and immaterial. Such cards are to becounted as evidence of majority status should such be theonly evidence offered to vitiate them.3.Alleged misrepresentations that Louis DeMaurohad signed a card for the UnionDeMauro never signed a card. Two card signers,"testified that they signed after they were told DeMaurohad signed a card. As Respondent contends in its brief,DeMauro is one of the oldest employees of Respondentand is highly regarded by employees. Assuming,arguendo,thatmisrepresentations as to DeMauro were made, theywould be immaterial as mere salestalk or puffing easilychecked out by any employee. Any employee could haveaskedDeMauro for the facts as to his signing, ifinterested therein. If such misrepresentations were made,they did not invalidate the cards.4.Alleged harassment by union solicitorsThree employees10 testified that one of the reasons theysigned cards was because the Union harassed them intosigning.The substance of the testimony does not revealmore than repeated importuningto signa card sometimesby telephone calls at night. Assuming,arguendo,the truthof the testimony, it isimmaterial.There is clearly noevidence of coercion. Such evidence does not invalidatethe cards.5.Alleged ignorance of purpose of the cardEmployee Ruth Hill testified that she did not knowwhat the card was for when she signed it. Her testimonyreveals that a week earlier she had been handed a cardand told it was for the Union. She asked the man whogave her the instant card, "what was everybody signing itfor -the Union?" He replied, "Yes." She testified sheasked this man "about the cards that were going aroundfor the Union " She asked the man "about signing for theUnion for cards." I find Hill knew what she was signing.Angela Casais testified she did not realize she wassigning a card for the Union. The card was in English andsheneither reads nor speaks English. However, shetestified her daughter and 16-year-old granddaughter toldher before she signed, that the card was about the Union"and it was a benefit for the others." She was told thecard was a benefit "for the workers." I find she knew shewas signing a card for the Union for the benefit of herfellow employees. The card is valid as is that of Hill.6.Concluding findings as to majorityRespondent, in its brief, has attacked 26 cards ofemployees on the grounds above stated in addition to theattack on all cards because of Secret. I find no merit tothese attacks and find that from January 19 to February7,theUnion had valid cards from 69 of the 107employees in the appropriate unit."N L R B vCactusPetroleum, Inc,355 F 2d 755 (C A 5)"Theresa Gentile and Hollyf,eldHardwick"ElizabethB. Hayes, Angeline Speziale, andAtiliaDeRenzoF.Violationsof Section8(a)(1)347IfindUnion Representative Arthur Appell was anhonest witness. Respondent strongly attacks the credibilityof Appell in its brief but after a careful study of the entirerecord including the most extensive cross-examination ofAppell, I am convinced that he was an intelligent witnesswho testified truthfully.His demeanor impressed mefavorably.Appell testified that union organization began onSeptember 6, when he distributed leaflets to Respondent'semployees in front of Respondent's plant. He handed aleaflettoMinnie Pricone, one of Respondent's twoowners, who took it into the plant. I find that Respondentwas aware of union activity at its plant as early asSeptember 6Violations before January 191.Virgilio CoelhoAt the time Coelho testified he was on strike. Heimpressed me as a reliable witness. In early November,Frank Rametta, Respondent's president, spoke to CoelhoinRametta's office. Minnie Pricone was present. Ramettatold him the boys were trying to put the Union in theshop.Rametta then said, "You're a good boy and I'mgoing to give you a 25 cents raise." Then he said, "I justdon't care about the Union. Don't sign any papers and Iwill see you later." The next week he received a 25-centraise.During the conversation with Rametta, RamettasaidDeMauro would speak to Coelho about the Union.Coelho indicated in his testimony that around the time hereceived the raise he had more responsibility on hismachine. However, Rametta's statements to Coelho makeclear that a basis for his raise was his hoped for rejectionof the Union. I find Respondent violated Section 8(a)(1)of the Act by promising Coelho a raise and giving himone conditioned on not signing with the Union.2.Theresa GentileTheresa Gentile has been an employee of Respondentfor 22 years. Early in November she spoke to Ramettaand Minnie Pricone about the Union. They asked her, intheir office, if she had signed for the Union. She said shehad.Mrs Pricone said she didn't like the idea becausehaving been with the Company for so many years Gentilewas just like one of the family. Rametta said they didn'twant the Union in the shop. It was about this point in hertestimony that Gentile volunteered that she wished shehad never signed a union card and would rip it up if shehad it. She said she got no peace in her house or in theshop.Rametta indicated to her that if the plant wentUnion the employees would not make as much money.Rametta added that he never wanted to see the Union inthe shop and "would close the shop first before he wouldlet the Union in." He said that if the Union came in, theshop wouldn't be the same, the hours of work would beless and they would not be shifted from job to job butrather would be sent home if there was no work. They hadalwaysworked a 40-hour day. In the middle ofNovember, Rametta discussed a pay raise with Gentile.He told her if she wanted anything just to come to him. Ifshe had a problem he would take care of her. Two to fourweeks later she received a pay increase. Rametta denies aconversation with Gentile about the Union. Gentile, at thetime she testified, was most antiunion. She wanted to 348DECISIONS OFNATIONALLABOR RELATIONS BOARDdestroy her card. She testified in the presence of Ramettaand his two very able attorneys and possibly before SalMalluzzo who was usually present at the hearing. She wasa most reluctant witness for the General Counsel, who hadto refresh her recollection from her pretrial affidavit. Sheobviously testified truthfully against Respondent's interestswhich she showed by her testimony were akin to hers.Rametta was present at these lengthy proceedings "frommorning to night." I distinctly do not credit Rametta'stestimony.Most of his testimony on direct examinationcame from leading questions although I continuallyadmonished against this, until it became pointless. Insome instances he didn't recall conversations he had withemployees. He admitted he told Benny Fiamma that he'd"be sorry by doing all these things here because you knowmy position."" He asked Fiamma not to make it harderforhim because he was 74 years old. Rametta wasperfectlyabletoreplytononleadingquestionsasevidenced by his frequent volunteered answers. Ramettadeeply loves his shop and believes his employees shouldreciprocate.He and other employees have been workingthere 35 years. He could not recall conversations withemployee Spada about wage increases. He did recall thathe told his assembled employees they should not have abunch of New York guys" come in and tell him what todo. He went to employee John Reed who had worked forhim for 22 years and asked him to find out who hadgotten the Union going and what was going on. He askedReed what he thought of the union situation. He toldReed, who was Negro, to "See some of your people inpacking." All the packing employees were Negroes. Reedreported to Rametta that only two packing employees hadsignedcardsoutof 16 or 17 employees he hadinterrogated.Icredit the testimony of Gentile in these respects.Respondent violatedSection8(a)(1)of the Act byRametta's statements that the employees would not makeasmuch money if the plant went Union, that he wouldclose the shop before he would let the Union in, that theshop wouldn't be the same if the Union came in, theywould work less hours and would be sent home ratherthan shifted from job to job. Respondent also violatedSection 8(a)(1) of the Act by promising and granting awage increase to Gentile for the purpose of discouragingher union activities.3.Thomas SpadaThomas Spada had been an employee of Respondentfor 12 years and was on strike when he testified. Heimpressedme as an honest witness. On January 12, hehad a conversation with Rametta in the latter's office.Rametta asked him how many children he had and hesaid three. Rametta suggested he could use more moneyand Spada agreed. Rametta said he'd find a little extra inhis pay envelope the next week. Rametta added that hehad heard the boys were signing union cards. Ramettacontinued, saying that as long as he lived there would beno Union in the shop and nobody would tell him how torun his place. He said that if a union got in they wouldwork only a 35-hour week and the employees would endup losing money. As Spada was leaving Rametta askedhim to talk to the boys and see what he could do. In theconversation Rametta said that if the Union got in, all the""These things" obviously referred to Fiamma's union activitiesF•amma was very activein union organization."Testified to by General Counsel's witness as Jews.women would be out of a job and he would subcontractthe work. He said that if the Union came in he would gettwo more cutters to cut down on overtime. Ramettafinally asked Spada to talk to the boys and see what hecould do and told him he would take care of him as longas he was a good boy. Rametta said there would a raisethe next week. Spada did not get the raise.I find Respondent violated Section 8(a)(1) of the Act byRametta's promise of a raise to Spada if he would dropthe Union and by threatening detriments to employees ifthey chose the Union.4.AntoniaSalidinoSalidino truthfully testified thatMinnie Pricone askedher in November,whether she had signed a card for theUnion." Thisinterrogation violated Section 8(a)(1) of theAct.Violations after January 19On January 19 and 20 Rametta gave talks to hisassembled employees, the first in Italian, the second inEnglish. I find insufficient credible evidence that Ramettaviolated Section 8(a)(1) in either speech. He did, however,tell the employees that if they did not want to talk to himthey could talk to Sal Malluzzo, Sal Pricone, FrankGarfi, or John Reed. This was in the context of talk aboutthe Union.1.John ReedReed is not a supervisory employee. He was anemployee with 26 years service for Respondent.Shortly after receiving the Union's first demand forrecognition, Rametta called Reed into the office. RamettatoldReed he had heard the shop was 90 percent Unionand he wanted Reed to verify the facts in the shippingdepartment.Reed then interrogated employees in theshipping department and two cutters and some pressingdepartment employees. Considering Reed's demeanor Iam convinced he testified with considerable prejudice onbehalf of Respondent. I find from all the evidence that heinterrogatedmore employees than he admitted. Headmitted telling some employees that if the Union came inand there was no work in their department, they wouldlose time. Customarily, they always worked a 40-hourweek.Florence Mond credibly testified that Reed told her notto sign a card after she deniedsigningone, adding that ifshe signed "they" would find out. Reed then spoke to therest of the pressers.Mozella Peters credibly testified that after she deniedsigning a card in response to Reed's interrogation, Reedtold her to stay away from the Union and Rametta wouldtake care of her. Peters then received a raise of 15 centsan hour. This may have been to bring her up to the newFederalminimum wage. However, the next week, Reedasked her if Rametta had not taken care of her as he saidhe would.Reed's widespread interrogations had no safeguards todetract from their coercive nature and were in someinstancesaccompaniedby threats and promises ofbenefits.This was after Rametta told the employees totalk to Reed about the Union. I find it clear that Reed"Mrs Pricone did not testifybecauseof a physicaland emotionalcondition as evidencedby a Doctor's certificate. MARIE PHILLIPS, INC.349was an agent of Respondent in this activity which violatedSection 8(a)(1) of the Act2. JamesBostickBostickwas an employee of Respondent for 3 1/2years.He appeared to me to be a reluctant but mosthonest witness for the General Counsel. Around January19,Reed asked Bostick if he had signed a cardWhenBostick said he had, Reed wrote on a pad and- then wentinto Rametta's office. A short time later Rametta came toBostick and asked him if he had signed a card. Bostickadmitted he had. Rametta said if anyone had told himBostick had signed a card he would have spit in his eyebecauseBostickwas like a son. Rametta told himSupervisor Garfi was on his way out and Bostick wasgoing to take over the shipping department. Rametta toldBostick he would be sorry it he went with the Union.Rametta left and about 15 minutes later he returned andtold Bostick his paycheck would be heavier on Friday. Heasked Bostick to find out from another employee. Lynn,why she had signed a union card as reported by Reed, andBostick agreed to do so After the conversation, Bostickreceived a 10-cent raise.By Ramctta's conduct with respect to Bostick as hereinfound, Respondent violated Section 8(a)(l) of the Act.3.Edward WaltonWalton was employed by Respondent for about 9 yearswhen he testified. I credit his testimony. In January ReedaskedWalton if he hadsigned a unioncard and Waltonreplied it was none of Reed'sbusiness.Shortly thereafter,Rametta came to Walton and asked him if he had signedaunion cardWalton said he had. Rametta asked himwhy and Walton saidhe was justgoing along with theboys. About January 23, Rametta asked Walton if he wasgoing to be withhim andWalton said he'd have to waitand see.IfindWalton's testimony inconclusive as towhether Rametta's giving him some shirts had anything todo with union activityReed'sandRametta's interrogationsofWaltonprovidedno safeguards, and they were coercive, inviolation of Section 8(a)(l) of the Act.4Aurelia FuscoFusco appeared to me to be an honest witness. She wasan employee of Respondent when she testified and hadbeen for 4 1/2 years. On January 20 Supervisor SalPricone asked her if it were true that she had signed fortheUnion. She said she hadn't, though she had. Hereminded her of past failings and told her "you wouldhave something to lose if you did sign to get the Unionin."By his interrogation and threat, Pricone on behalf ofRespondent, violated Section 8(a)(1) of the Act.5.Famiglietti and FiammaThese employees mutually corroborated each other andIdo not credit Ramctta's testimony where it contradictstheirsEach impressed me as a reliable witness. AboutJanuary 26, in front of the entrance to the plant, Ramettaspoke to Famiglietti, Fiamma and Bostick. Ramettaasked Fiamma if he was still working hard for the Union.When Fiainma gave a defensive answer, Rametta toldFiamnia he was going to lose. He said they didn't needtheUnion and he could take care of them. He said thatinstead of paying union dues they could have their ownplant insurance. He said he was 73 years old and didn'tneed the shop, so he could close it up, he couldsubcontract all but the shipping room. He told them thatif they wanted to be happier in the cutting room he couldchange the head of the shipping department He said themen were going to be hurt and a lot of innocent peoplewould be hurt, too. By Rametta's threats and promises toFamigltetti,Fiamma and Bostick. Respondent violatedSection 8(a)(1) of the Act.G. Discharge of Concetia CambriaCambria was employed by Respondent for at least 14yearsHer demeanor impressed me favorably. Shetestified about her discharge over the telephone by VicePresidentMinnie PriconeAs previously noted,MinniePricone did not testify. On the night of May 10, the daythe hearing in this matter opened, Mrs. Pricone calledCambria, as was a not unusual practice. They had beenfriends for years.Mrs. Pricone said she never expectedCambria to join the Union since they had been friendly.Cambria said she had joined the Union. Mrs. Priconewanted to know if Cambria had anything againstRespondent. Cambria said she did not. Mrs. Pricone thensaid, "You know, in doing that, you know you lost yourjob.You lost the insurance." She said Cambria had losther job because she had joined the Union.Ihave not the slightest doubt that Mrs. Priconedischarged Cambria because of her union activities.Cambria was on leave to take care of her sick husband,when she was discharged. Sal Malluzzo testified thatRespondent never sent a discharge notice to Cambria andthat she was still in Respondent's employ at the time ofthe hearingAbsence of a notice of termination does notmilitateagainstMrs. Pricone's clear and authoritativewords of discharge. There is no evidence that RespondenthaseverofferedCambriareinstatement.IfindRespondent discharged Cambria on May 10, while shewas on leave to care for her sick husband, because of herunion activities, in violation of Section 8(a)(3) and (1) ofthe Act.H. Refusal To BargainRespondent, by its numerous unfair labor practices,demonstrated its bad faithin refusingto bargain with theUnion which represented the majorityin anappropriateunit.Respondent has shown a complete rejection of thecollective-bargaining principleand itsdetermination todestroy the union's majority. Respondent sparred for timeand committed unfair labor pratices in an effort toundermine the union'smajority.Respondent's refusal tobargain with the Union violated Section 8(a)(5) and (1) (3f'the Act.1e1.The Unfair Labor Practice StrikeOn May 25, during the course of the hearing, thecomplaint was amended to allege that a strike whichbegan onFebruary 7, was an unfair labor practice strike.On February 7. employees of Respondent went onstrike.On February 6, according to the credited testimonyof Bert Cooper,the union's statedirector," about 35 ofRespondent's employeesattended a meetingand voted to"Joy SilkMills,Inc v N.L R B,185F 2d 732 (C A D C ).cert denied341 U S 914"Considering the demeanor of Mander Henderson, I do not credit hertestimony that only union cards were discussed at this meeting. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoon strike because of Respondent's unfair laborpracticesThe strike which began on February 7, was anunfair labor practice strike and was so announced by apicket sign.J.Unilateral Eliminationof Certain JobClassificationsand RefusalTo ReinstateStrikersItwas stipulated that the following employees ofRespondent engagedin the strikeagainst Respondent onFebruary 7, andcontinuedto strike until they applied forreinstatementon the dates indicatednames'alongside theirJosephAielloJuly 24,1967Francois BessetteJuly 24,1967VirgilioCoelhoJuly 24.1967Benny FiammaJuly 24,1967FrankPapaJuiy 24,1967Thomas SpadaJuly 24,1967Louis GrecaAugust 10, 1967Itwas further stipulated that with respect to the firstsix above employees, on July 27, 1967, and with respect tothe last of the above employees, on August 11. 1967,Respondent refused reinstatement on the grounds thatpermanent replacements had been hired and Respondenthad eliminated certain jobs. The record makes clear thatRespondent did not bargain with the Union about theelimination of jobsThese employees were unfair laborpractice strikers and were entitled to reinstatement upontheir unconditional request for the same if there were jobsavailable. There is no credible evidence that jobs were notavailable.The record does not reveal the basis for theclaimed elimination of jobs and I find Respondent has notsustained its burden of proving that the strikers' jobs nolonger existed.Presumptively, their jobs continued inexistence. It is clear that the fact some may have beenreplaced does not affect their rights to reinstatement asunfair labor practice strikers.IV. THE EFFECT OF THI' UNFAIR LABOR PRaCTiCES UPONCOMMERCERespondent's activities set forth in section 111, above,occurring in connection with the operations of Respondentdescribed in section 1. above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and' tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.The RemedyHaving found that -Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to elfectuate the policies of the Act The natureof the violations strikes at the heart of the Act and callsfor a broad order.Ithas been found that the Union represented amajority of Respondent's employees in an appropriateunit and requested recognition and bargaining, the samebeingunlawfullyrefused.Ishallrecommend thatRespondent bargain, upon request,with the Union and, ifany understanding is reached,embody such understandingin a signed agreement.It has been found that Respondent discharged Cambriain violation of Section 8(a)(3) and(1) of the Act I shallrecommend that Respondent offer Cambria reinstatementand make her whole for any loss of pay she may havesuffered by reason of the discrimination against her in themanner set forth inF.W.Woolworth Company,90NLRB 289, with interest computed in the mannerdescribed inIsisPlumbing&Heating Company.138NLRB 716.Ithas been found that Respondent violated Section8(a)(3) and(1)oftheAct byrefusing and failing toreinstate the unfair labor practice strikers upon theirunconditionalrequestsforreinstatementIshallrecommend that Respondent offer them reinstatement andmake them whole for any loss of pay they may havesuffered by reason of the discrimination against them inthe manner set forth in the paragraph above dealing withCambria.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:Conclusions of Law1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaning of the Act.3.By discharging Cambria and by failing andrefusingto reinstate the unfair labor practice strikers upon theirunconditional request, Respondent violated Section 8(a)(3)and (1) of the Act.4.Allemployees of Respondent employed at itsHartfordplant,excludingofficeclericalemployees,guards, professional employees and supervisors as de triedin the Act, constitute a unit appropriate for the purposesof collectivebargainingwithin the meaning of Section 9(b)of the Act.5.The Union has been at all times since on or aboutJanuary 19, and now is, the exclusive bargainingrepresentative of the employees in the above describedunit within the meaning of Section 9(a) of the Act.6.Since January 19, by refusing to bargain collectivelywith the Union as the exclusive bargaining representativeof the employees in the aforesaidunit,Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7.By interrogations, threats and promises and grantingofbenefitsaddressed to employees, Respondent hasinterferedwith, restrained, and coerced employees andcommitted unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.The strike, which began on February 7, was anunfair labor practice strike.9The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication ]